IN THE SUPREME COURT OF THE STATE OF DELAWARE

ELTON PUMPHREY,                       §
                                      §     No. 350, 2020
            Defendant Below,          §
            Appellant,                §     Court Below—Superior Court
     v.                               §     of the State of Delaware
                                      §
STATE OF DELAWARE,                    §     Cr. Id. No: 1611016239(S)
                                      §
            Plaintiff Below,          §
            Appellees.                §

                         Submitted: May 12, 2021
                         Decided:   May 19, 2021

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                   ORDER
     This 19th day of May 2021, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its October

19, 2020 Order.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                            Justice